Cornell, J.
It appears from statements contained in the findings of the referee, that on the trial before him two separate motions were made by the defendants to dismiss the action, on certain grounds therein specified; that, with the consent of parties, the decision of these motions was reserved by the referee until he came to consider the whole case upon the merits on all the testimony; and that he then denied both motions. The rulings of the referee on these motions are not presented by any bill of exceptions or statement of the ease, *193unless his findings are to be treated as such; and in this case it is not shown that any exceptions were ever taken by the defendants to either of them. No question as to the correctness of these rulings is, therefore, properly before us for consideration.
An averment that the Blue Earth river was not a navigable stream, if such was the fact, was not a necessary one to be made in the complaint. The case of Bryant v. Glidden, 36 Maine, 36, cited by appellant, is not in point.
Judgment affirmed.